COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00308-CR
                              NO. 02-17-00309-CR


ISSAC JOSEPH PANTOJA                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
               TRIAL COURT NOS. 1473898D, 1511029D

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On September 12, 2017, as part of two plea-bargain agreements,

appellant Issac Joseph Pantoja pleaded guilty to (1) the state-jail-felony offense

of theft of property valued at less than $2,500 with two prior theft convictions and

(2) the third-degree-felony offense of failure to comply with sexual-offender-

registration requirements. Tex. Penal Code Ann. § 31.03(a), (e)(4)(D) (West

      1
       See Tex. R. App. P. 47.4.
Supp. 2016); Tex. Code Crim. Proc. Ann. art. 62.102(a), (b)(2) (West Supp.

2016). As part of his guilty-plea waivers, Appellant waived “any and all rights of

appeal in this case.”     In accordance with the agreements, the trial court

sentenced Appellant to six months’ confinement and two years’ confinement,

respectively, to run concurrently. The trial court certified that Appellant had no

right to appeal because the imposed sentences did not exceed the punishments

recommended in the plea-bargain agreements and because Appellant had

affirmatively waived his right to appeal as part of his guilty pleas. See Tex. R.

App. P. 25.2(a)(2); see also Tex. Code Crim. Proc. Ann. art. 1.14(a) (West 2005).

      On September 29, Appellant filed pro se notices of appeal in the trial court.

See Tex. R. App. P. 25.2(b), 26.2(a). On October 5, we notified Appellant’s

court-appointed trial counsel that Appellant had filed pro se notices of appeal,

that the trial court had certified that Appellant had no right to appeal and had

waived his right to appeal, and that we would dismiss the appeal unless

Appellant or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal no later than October 16. See Tex. R. App. P.

25.2(d), 44.3. We received no response.

      The record before this court does not show that Appellant’s sentences

exceeded the State’s recommendations, that Appellant desires to appeal a

matter that was raised by written motion filed and ruled on before trial, or that the

trial court granted Appellant permission to appeal. See Tex. Code Crim. Proc.

Ann. art. 44.02; Tex. R. App. P. 25.2(a)(2). Thus, in accordance with the trial


                                         2
court’s certifications and Appellant’s waivers of his right to appeal, we dismiss the

appeals. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006).


                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 26, 2017




                                         3